BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                               No. 14-14-00812-CV

                   In the Interest of T.L.R and T.J.R., Children

                                        v.



       (No. 2013-05098J IN 314TH DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE          CHARGES        PAID/DUE           STATUS        PAID BY
   RPT RECORD            $148.40       10/29/2014        INDIGENT         ANT
   CLK RECORD            $223.00       10/22/2014        INDIGENT         ANT
   RPT RECORD            $307.20       10/22/2014        INDIGENT         ANT
   RPT RECORD            $104.00       10/21/2014        INDIGENT         ANT
      FILING             $175.00       10/13/2014        INDIGENT         ANT
STATEWIDE EFILING        $20.00        10/13/2014        INDIGENT         ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                   are $0.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.
IN TESTIMONY WHEREOF, witness
my hand and the Seal of the COURT
OF APPEALS for the Fourteenth District
of Texas, April 3, 2015.